438 S.W.2d 112 (1969)
Tump THOMAS, Appellant,
v.
The STATE of Texas, Appellee.
No. 41916.
Court of Criminal Appeals of Texas.
March 12, 1969.
Joe Cannon, James L. Bradley, Groesbeck, for appellant.
Holloway Martin, County Atty., Groesbeck, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is murder; the punishment, life.
The sole ground of error is the alleged error of the trial court in sustaining objections to questions propounded to appellant and his witnesses. Nowhere in this record do we find what the witnesses' answers would have been if they had been permitted to testify.
Constantly throughout the years this Court has held that where there is no showing as to what the witnesses' answers to the questions would have been nothing is presented for review. Beasley v. State, Tex.Cr.App., 428 S.W.2d 317; East v. State, Tex.Cr.App., 420 S.W.2d 414; Hill v. State, Tex.Cr.App., 403 S.W.2d 797, case II; Thompson v. State, 168 Tex. Crim. 357, 327 S.W.2d 577; Brinkley v. State, 161 Tex. Crim. 413, 277 S.W.2d 704; and Brown v. State, Tex.Cr.App., 438 S.W.2d 926 (delivered March 5, 1969), and the cases cited in each of the above opinions.
Finding nothing presented for review the judgment is affirmed.